NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            04-JUN-2021
                                            09:07 AM
                                            Dkt. 62 OAWST

                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

     MORTGAGE CAPITAL GROUP, LLC, a Hawaii limited liability
      company, Plaintiff-Appellee, v. THOMAS MOSES JOHNSON,
      III, also known as THOMAS M. JOHNSON, III, Defendant-
        Appellant; and 3M INVESTMENTS INC.; ASSOCIATION OF
      APARTMENT OWNERS OF ALA MOANA HOTEL CONDOMINIUM; KOKO
         MARINA HOLDINGS;, JOHN DOES 1-20, JANE DOES 1-20,
         DOE PARTNERSHIPS 1-20, DOE CORPORATIONS 1-20, DOE
           ENTITIES 1-20 and DOE GOVERNMENTAL UNITS 1-20,
                        Defendants-Appellees

         ALLAN POLLOCK, RICHARD PAIGE and CATHY E. PAIGE,
      TRUSTEE OF THE CATHY E. PAIGE 2002 TRUST, Third Party
        Plaintiffs v. FIRST HAWAIIAN BANK and OLD REPUBLIC
           NATIONAL TITLE INSURANCE COMPANY, Third Party
                             Defendants

       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                    (CIVIL NO. 09-1-0487-02)


           ORDER APPROVING STIPULATION TO DISMISS APPEAL
   (By:   Fujise, Presiding Judge, Hiraoka and Wadsworth, JJ.)
           Upon consideration of the Stipulation of Parties to
Dismiss Appeal, filed June 1, 2021, by Defendant-Appellant Thomas
Moses Johnson III, the papers in support, and the record, it
appears that (1) the appeal has not been docketed; (2) the
parties stipulate to dismiss the appeal and bear their own
attorneys' fees and costs; (3) the stipulation is signed by
counsel for all parties appearing in the appeal; and
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

(4) dismissal is authorized by Hawai#i Rules of Appellate
Procedure Rule 42(a).
          Therefore, IT IS HEREBY ORDERED that the stipulation is
approved and the appeal is dismissed. The parties shall bear
their own attorneys' fees and costs on appeal.
          DATED: Honolulu, Hawai#i, June 4, 2021.

                                      /s/ Alexa D.M. Fujise
                                      Presiding Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2